Citation Nr: 0939870	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-12 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 
1970, as well as more than 20 years in the Army National 
Guard.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision.

It is noted that at his hearing, the Veteran indicated that 
he was satisfied with his rating for diabetes mellitus, and 
this issue is not before the Board.  At his hearing, the 
Veteran also withdrew his claim of entitlement to a rating in 
excess of 10 percent for a left knee disability.


FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

2.  The Veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

Criteria for a disability rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran's service-connected PTSD is currently assigned a 
30 percent rating under 38 C.F.R. § 4.130, DC 9411.  A 30 
percent disability rating is assigned when PTSD causes 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is assigned when PTSD causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

The Veteran has argued that a 50 percent rating is warranted 
for his PTSD; and, in support of his contentions, he has 
submitted a statements describing his courageous actions as a 
combat medic during the Vietnam War; and supplemented this 
evidence with testimony at his hearing before the Board.  The 
Board has carefully reviewed all of these statements, and the 
Board wants to emphasize that it holds the Veteran's valorous 
actions in the highest regard.  Additionally, the Board does 
not dispute the atrocities and horrors the Veteran witnessed 
first hand while in Vietnam.  However, it is important to 
note that for the purpose of evaluating whether an increased 
rating is warranted; it is not the severity of the stressors 
that is at issue, but rather, it is the impact those 
stressful events currently have on the Veteran's every day 
behavior.  
The medical evidence is somewhat limited as the Veteran 
testified that he does not receive any outpatient treatment 
for his PTSD.  As such, the medical evidence in its entirety 
only consists of two VA examination reports.  However, both 
examination reports were very thorough, and when combined 
with the Veteran's testimony, the evidence of record provides 
a good picture of the impact PTSD has on the Veteran's life.

The Veteran underwent his first VA psychiatric examination in 
October 2005 where it was noted that he had trouble sleeping 
due to anxiety.  The examiner stated that the Veteran's 
ability to perform daily functions during remission/partial 
remission was fair.  The Veteran was oriented, and his 
appearance and hygiene were appropriate.  His behavior was 
also appropriate, and the Veteran's affect and mood were 
abnormal with a flattened affect.  The Veteran's 
communication including speech was within normal limits.  The 
examiner saw no evidence of panic attacks.  There were no 
delusions or hallucinations described or observed, and 
obsessional rituals were absent.  The Veteran's thought 
processes were appropriate and his judgment was not impaired.  
The Veteran's abstract thinking was normal and his memory was 
within normal limits.  Neither suicidal nor homicidal 
ideations were reported.  The examiner confirmed that the 
Veteran had PTSD, and assigned a Global Assessment of 
Functioning (GAF) score of 65, explaining that the Veteran 
experienced a traumatic event involving death, he 
reexperiences the event, he demonstrates persistent avoidance 
of the stimuli through restriction of activities, and he has 
difficulty sleeping and concentrating, irritability, 
hypervigilance, and exaggerated startle response.  The 
examiner opined that the Veteran did not have difficulty 
performing activities of daily living, but he had difficulty 
establishing and maintaining effective work and social 
relationships because of mild problems with relationships.  
The Veteran had no difficulty understanding commands, and the 
examiner did not believe that the Veteran posed any threat to 
either himself or others.

It is noted that GAF score between 61 and 70 is assigned when 
an individual presents either some mild symptoms (e.g., 
depressed mood and mild insomnia); or some difficulty in 
social, occupational or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

In response to the examination report, the Veteran responded 
that he had difficulty expressing the traumatic combat 
experiences he had experienced; and he suggested that a 50 
percent rating would be more appropriate.

The Veteran was provided with a second VA examination in 
February 2008, where it was noted that he had been employed 
full-time at an oil refinery since 1980.  The Veteran stated 
that he had never missed much work.  However, he reported 
being bypassed for a supervisor's job at work recently, that 
he felt he deserved; and he reported being told that he did 
not get the job because he was moody and did not communicate 
well.  However, the Veteran denied ever being 
reprimanded/punished for his behavior at work or having ever 
had any physical confrontations.  The Veteran had been 
married to his wife since 1971, and they have two children 
and a grandchild who lives with him.  

The Veteran reported some irritability at work and stated 
that he felt some depression.  He also acknowledged feeling 
angry inside, although he made an effort not to show it.  The 
Veteran also stated that he had occasional memory problems.  
The Veteran reported difficulty sleeping, as well as some 
survivor guilt.  The Veteran did not report any mania, 
psychosis obsessive/compulsive symptoms, or panic attacks.  
The Veteran stated that once or twice a month he had dreams 
related to the death of people in Vietnam.  The Veteran 
reported becoming detached over the years out of fear that he 
would lose people, and he startled easily.  

The Veteran was noted to help with chores when he was not 
working, and he would help his wife with the day care she 
ran.  He also stated that he attended church several times 
each month, and that he would eat out at restaurants twice a 
week.  The Veteran also liked taking his grandson to movies 
and occasionally going to professional sporting events.  

The Veteran was on time to the evaluation and was 
professionally dressed.  His grooming and hygiene were fair, 
and he maintained appropriate eye contact with the examiner.  
His speech was normal for tone, pace and volume; and his 
thought processes were intact and organized.  His mood was 
congruent, and there was no evidence of any delusions or 
perceptual disturbances.  The Veteran was alert and oriented 
to person, place, and time; and his judgment and abstraction 
were fair.  The examiner assigned a GAF score of 60.  The 
examiner explained that the Veteran continued to have 
symptoms of PTSD including hypervigilance, exaggerated 
startle response, detachment from others, avoidance of 
conversations associated with his time in the military, 
monthly dreams about combat and daily recollections of such.  
He also reported irritability and problems sleeping.  The 
examiner asserted that the Veteran had moderate impairment in 
his occupational functioning.  

It is noted that a GAF score between 51 and 60 is assigned 
when an individual presents either moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks); or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with co-
workers).

The Veteran was also provided with a hearing before the Board 
in May 2009, at which he and his friend spent considerable 
time describing what the situation was like in the Republic 
of Vietnam.  Once again, the Board does not in anyway wish to 
diminish the Veteran's valiant service as a combat medic; 
but, the question at issue in this appeal concerns the 
current level of PTSD symptomatology the Veteran is 
experiencing.  The Veteran is already service connected for 
PTSD, and as such the atrocities he witnessed in service are 
only relevant to the extent that they cause an increase in 
symptoms.

At his hearing, the Veteran stated that he had difficulty 
sleeping and would only sleep several hours each night.  He 
also indicated that he was withdrawn and that he has panic 
attacks almost daily.  The Veteran indicated that once he was 
passed over for a promotion he retired.  The Veteran 
indicated that he spent a lot of time trying to stay out of 
situations where he felt cornered.  The Veteran denied 
receiving any treatment and he was not on any medication for 
PTSD at that time.  The Veteran also stated that he had 
frequent recollections of Vietnam.  The Veteran denied having 
any friends, but he was able to get out of the house everyday 
to run errands to help his wife. 

That the Veteran continues to experience symptoms of PTSD is 
undisputed; however, the evidence simply fails to show that a 
rating in excess of 30 percent is warranted.

The Veteran has reported trouble sleeping, some depression 
and mild memory loss, but these are the very symptoms for 
which a 30 percent rating is assigned.  The Veteran has 
argued that because he was passed over for a promotion at 
work, a 50 percent rating is warranted; however, a 30 percent 
rating also contemplates some occupational impairment 
(including occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks).  It is not entirely clear the reasons the Veteran was 
passed over as no formal letter was submitted from his former 
employer.  Nevertheless, the Veteran still was able to work 
at his job for approximately 30 years; and he denied ever 
being reprimanded or punished for his behavior at work and he 
also denied having had had any physical confrontations.

The evidence simply does not show that the Veteran's PTSD is 
of such severity to warrant a 50 percent rating.  Although 
the Veteran apparently expends considerable energy 
controlling his reactions to people, he has apparently been 
largely successful, such that behavior or symptoms that he 
struggles to control and might otherwise provide a basis for 
a higher rating have not been expressed.  The two VA 
examiners have assigned GAF scores which are indicative of 
mild to moderate symptomatology.  The Veteran's speech has 
been normal, he is able to understand commands, and his 
judgment has not been impaired.  While the Veteran reports 
that he has no friends, the Veteran nevertheless leaves the 
house every day to run errands, takes his grandson to the 
movies, goes out to eat several times each week, and goes to 
church several times a month.  Additionally, the Veteran has 
been married for 30 years.  As such, the evidence simply does 
not show that the criteria for a higher rating are met; and 
the Veteran's claim is therefore denied.




II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Veteran's claim was for 
service connection, which was granted.  He then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstances, since the original claim was granted, 
there are no further notice requirements under the 
aforementioned law.  
 
With respect to the duty to assist, the Veteran was provided 
with a hearing before the Board at which he testified that he 
was not receiving any VA treatment for his PTSD.  The Veteran 
was also provided with several VA examinations (the reports 
of which have been associated with the claims file).  
Accordingly, there is no prejudice to the Veteran in 
adjudicating this appeal.


ORDER

A rating in excess of 30 percent for PTSD is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


